[Cite as Stark Cty. Bar Assn. v. Watkins, 94 Ohio St.3d 14, 2001-Ohio-6976.]




                  STARK COUNTY BAR ASSOCIATION v. WATKINS.
       [Cite as Stark Cty. Bar Assn. v. Watkins (2001), 94 Ohio St.3d 14.]
Attorneys at law — Misconduct — Indefinite suspension — Engaging in conduct
        involving dishonesty, fraud, deceit, or misrepresentation — Handling a
        legal matter not competent to handle — Handling a legal matter without
        adequate preparation — Neglect of an entrusted legal matter — Failing
        to seek the lawful objectives of a client — Neglecting or refusing to assist
        or testify in a disciplinary investigation or hearing.
  (No. 01-1206 — Submitted August 28, 2001 — Decided December 19, 2001.)
    ON CERTIFIED REPORT by the Board of Commissioners on Grievances and
                     Discipline of the Supreme Court, No. 00-24.
                                  __________________
        Per Curiam.         From September 1997 through the spring of 1998,
respondent, Timothy W. Watkins of North Canton, Ohio, Attorney Registration
No. 0041271, received retainers from clients in six separate matters and failed to
take action on their behalf.        In September 1997, Jacqueline Cassel retained
respondent to collect back rent from an original lessor and from a sublessor who
was occupying a residence owned by her. Thereafter, respondent did not reply to
Cassel’s attempts to contact him and did not return her files. In October 1997,
Jennifer R. Greene retained respondent for representation in a medical
malpractice action. Afterwards, Greene could not contact respondent.
        Also in 1997, after respondent attended a hearing in a divorce action on
behalf of Teresa A. Day, in which she was awarded one-half of her ex-husband’s
stock option plan, he failed to prepare a follow-up Qualified Domestic Relations
Order or return Day’s phone calls.
                            SUPREME COURT OF OHIO




       Dena Metz paid respondent a $500 retainer in September 1997 to
represent her in a divorce case. Although he appeared at the initial hearing,
respondent failed to keep in contact with Metz, did not appear at a scheduled
hearing, and did not acknowledge Metz’s termination letter to him. He also failed
to advise Metz of a show cause hearing for her failure to cooperate with discovery
requests, which respondent had not forwarded to her. As a result of her failure to
appear, the court issued a warrant for Metz’s arrest. Ultimately, Metz retained
another attorney to complete her divorce proceeding, and respondent never
refunded the retainer that she had paid to him.
       In the spring of 1998, William Welker retained respondent to represent
him in a breach of contract action. On April 30, 1998, respondent dismissed the
case without prejudice. Throughout the remainder of 1998 and the first part of
1999, Welker could not contact respondent.
       After Jennifer R. Greene complained to the Stark County Bar Association,
relator herein, that respondent had in January 1998 voluntarily dismissed without
prejudice a malpractice action that he had filed for Greene and had refused to
contact her, respondent refiled the action against the three defendants. However,
the court issued summary judgment in favor of two defendants when respondent
failed to respond to those defendants’ motion. Respondent dismissed the action
against the other defendant without prejudice. He did not advise Greene of either
the granting of the summary judgment or the dismissal.
       Based on grievances filed by these clients, relator filed a complaint
charging respondent with violating numerous provisions of the Code of
Professional Responsibility. Respondent answered, and the matter was heard by a
panel of the Board of Commissioners on Grievances and Discipline (“board”).
After a hearing during which the panel accepted stipulations and exhibits, the
panel found the facts as set forth above. Respondent submitted no evidence of
mitigation. Based on these facts, the panel concluded that respondent’s conduct




                                         2
                                 January Term, 2001




violated DR 1-102(A)(4) (a lawyer shall not engage in conduct involving
dishonesty, fraud, deceit, or misrepresentation), 6-101(A)(1) (a lawyer shall not
handle a legal matter which he is not competent to handle), 6-101(A)(2) (a lawyer
shall not attempt to handle a legal matter without preparation adequate in the
circumstances), 6-101(A)(3) (a lawyer shall not neglect an entrusted legal matter),
and 7-101(A)(1) (a lawyer shall not intentionally fail to seek the lawful objectives
of a client). The panel also concluded that in not responding fully and promptly
to relator’s inquiries regarding these matters, respondent violated Gov.Bar R.
V(4)(G) (no attorney shall neglect or refuse to assist or testify in a disciplinary
investigation or hearing).
       The panel recommended that respondent be indefinitely suspended from
the practice of law.         The board adopted the findings, conclusions, and
recommendation of the panel.
       Upon review, we adopt the findings, conclusions, and recommendation of
the board. Respondent is hereby indefinitely suspended from the practice of law
in Ohio. Costs are taxed to respondent.
                                                            Judgment accordingly.
       MOYER, C.J., DOUGLAS, RESNICK, F.E. SWEENEY, PFEIFER, COOK and
LUNDBERG STRATTON, JJ., concur.
                                __________________
       Timothy B. Saylor, Richard S. Milligan and John R. Giua, for relator.
       Timothy W. Watkins, pro se.
                                __________________




                                          3